Citation Nr: 0123531	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
with respect to a decision denying her simultaneously 
contested claim for entitlement to benefits as the veteran's 
surviving spouse.
 

WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served with the Regular Philippine Scouts from 
February 1941 to October 1945.  He was first married to FT on 
August 27, 1942.  From 1972 to the date of his death in May 
1999, the veteran appears to have been living with the 
appellant in a husband and wife relationship.  Shortly after 
the veteran's death, both the appellant and FT filed 
simultaneous claims for benefits as the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO determination that the 
appellant had not timely initiated an appeal to the October 
1999 decision which recognized FT as the veteran's surviving 
spouse instead of the appellant. 

The appellant appeared at a hearing before a regional officer 
at the RO in March 2001.


FINDINGS OF FACT

1.  The appellant was notified on October 18, 1999, that her 
simultaneously contested claim for benefits as a surviving 
spouse had been denied and she was provided her appellate 
rights. 

2.  The RO received a notice of disagreement with the October 
1999 determination on February 14, 2000, more than 60 days 
after the date of notification of the October 1999 denial of 
benefits of a surviving spouse. 


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement to 
a decision denying her simultaneously contested claim for 
entitlement to benefits as the veteran's surviving spouse.  
38 U.S.C.A. §§ 5107(a), 7105(A)(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.501(a), 20.504 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to benefits as the veteran's surviving spouse.  38 U.S.C.A. § 
7104.  Specifically, it must be determined whether the 
appellant filed a notice of disagreement with regard to her 
claim.

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case has been 
provided, a timely filed Substantive Appeal. 38 U.S.C.A. § 
7105A; 38 C.F.R. § 20.500 (2000).  In simultaneously 
contested claims, the NOD from the person adversely affected 
must be filed within 60 days from the date of mailing of the 
notification of the determination to him or her; otherwise, 
that determination will become final.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether a 
NOD has been timely filed.  38 C.F.R. § 20.501(a) (2000).  
Notices in simultaneously contested claims will be forwarded 
to the last address of record of the parties concerned and 
such action will constitute sufficient evidence of notice.  
38 C.F.R. § 20.504 (2000).

The VA General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-1999.

Here, following the veteran's death in May 1999, the 
appellant submitted a claim for entitlement to benefits as 
the veteran's surviving spouse.  

In an October 18, 1999 decision, the RO denied the 
appellant's claim for entitlement to benefits as the 
veteran's surviving spouse.  Review of the October 18, 1999 
letter notifying the appellant of this decision reveals that 
it specifically informed her under the heading "APPEAL OF 
THIS DETERMINATION" that an NOD must be sent within 60 days 
from the date of the letter.

The sixty-day period expired on December 17th, 1999.  The 
appellant's NOD was received at the RO on February 14th, 
2000, more than 100 days after the notification was sent.

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded. 38 C.F.R. § 20.305 (2000).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

The Board finds that the appellant's NOD was submitted so far 
beyond the period for filing that even with application of 
this rule, and under a liberal reading of the facts, it 
cannot be presumed to have been mailed in a timely fashion.

While she has submitted no evidence to support this 
assertion, the appellant contends that she never received 
notice of the October 18, 1999 denial, and was therefore not 
apprised of her need to submit a NOD until she appeared at 
the RO in January 2000.  In spite of these contentions, 
review of the record reveals that the RO sent the letter 
notifying her of this denial to her last know address, where 
she presently resides.  As the file contains two memoranda, 
dated in June 2000, which verify that notice was sent, this 
action is sufficient to constitute notice.  See 38 C.F.R. § 
20.504, supra.  

Consequently, the Board finds that a timely NOD regarding the 
claim of entitlement to benefits as the veteran's surviving 
spouse was not filed, and, as such, the Board is without 
authority to exercise appellate jurisdiction over that claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a NOD and 
a formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing, he or she is 
statutorily barred from appealing the decision of the agency 
of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

The Board notes that the issue of the timeliness of the NOD 
was fully developed with a September 2000 statement of the 
case and a July 2001 supplemental statement of the case by 
the RO.  As such, the Board finds that the appellant was 
afforded appropriate procedural protections to assure 
adequate notice and chance to be heard on that aspect of her 
claim. VAOPGCPREC 9-99; 64 Fed. Reg. 52,376 (1999).

The Board is well aware that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.  This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  Additionally, there is a 
duty to notify the claimant as to the evidence required to 
substantiate his or her claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West Supp. 2001).

Here, the Board finds that all evidence necessary for an 
equitable disposition of the matter on appeal addressed in 
this decision have been obtained and developed by the agency 
of original jurisdiction.  All reasonable efforts have been 
made to assist the claimant in obtaining the evidence 
necessary to substantiate her claim that she submitted a 
timely appeal to a decision denying entitlement to benefits 
as the veteran's surviving spouse.  In this regard, it is 
noted that the claimant has been afforded the opportunity to 
present oral testimony at the RO, and that she has not made 
VA aware of any additional evidence that may be pertinent to 
her claim and is not yet of record.

Furthermore, the as stated above, the Board notes that the 
claimant was put on notice as to the steps necessary to 
complete her appeal as well as the evidence required to 
prevail in her claim.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  In sum, all relevant evidence necessary for 
an equitable disposition of the claimant's appeal has been 
obtained by the RO.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 


ORDER

The appeal of a claim of entitlement to benefits as the 
veteran's surviving spouse was not perfected in a timely 
manner.  The appeal is dismissed for lack of jurisdiction. 


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

